UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-24217 YP CORP. (Exact name of registrant as specified in its charter) Nevada 85-0206668 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4840 East Jasmine St. Suite 105 Mesa, Arizona 85205 (Address of principal executive offices) (Zip Code) (480) 654-9646 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoþ APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of the issuer’s common equity outstanding as of May 1, 2007 was 50,122,344 shares of common stock, par value $.001. INDEX TO FORM 10-Q FILING FOR THE QUARTER ENDED MARCH 31, 2007 TABLE OF CONTENTS PART I Page Item 1. FinancialStatements Consolidated Balance Sheets as of March 31, 2007 (Unaudited)and September 30, 2006 3 Unaudited Consolidated Statements of Operations for the Three and Six Month Periods Ended March 31, 2007 andMarch 31, 2006 4 Unaudited Consolidated Statements of Cash Flows for the Six Month Periods Ended March 31, 2007 andMarch 31, 2006 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 6. Exhibits 24 Signatures 25 2 Index PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS YP CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2007 September 30, 2006 (unaudited) Assets Cash and cash equivalents $ 5,912,686 $ 6,394,775 Certificates of deposit and other investments 3,140,318 3,082,053 Accounts receivable, net of allowance of $1,693,916 and $3.034,504 5,767,127 7,991,781 Prepaid expenses and other current assets 376,110 259,069 Income tax receivable 1,114,107 - Deferred tax asset 301,475 1,781,736 Total current assets 16,611,823 19,509,414 Accounts receivable, long term portion, net of allowance of $113,004 and $234,445 2,147,060 1,140,179 Property and equipment, net 187,279 178,883 Deposits and other assets 84,427 91,360 Intangible assets, net 5,599,006 5,722,604 Deferred tax asset, long term 1,396,406 1,334,787 Total assets $ 26,026,001 $ 27,977,227 Liabilities and Stockholders' Equity Liabilities: Accounts payable $ 719,323 $ 773,653 Accrued liabilities 985,380 4,565,439 Income taxes payable - 261,762 Total current liabilities 1,704,703 5,600,854 Commitments and contingencies Stockholders' equity: Series E convertible preferred stock, $.001 par value, 200,000 shares authorized, 127,840 issued and outstanding, liquidation preference $38,202 10,866 10,866 Common stock, $.001 par value, 100,000,000 shares authorized, 50,112,594 and 50,021,594 issued and outstanding 50,113 50,022 Treasury stock (2,843,416 shares carried at cost) (2,407,158 ) (2,407,158 ) Paid in capital 10,229,855 9,395,044 Retained earnings 16,437,622 15,327,599 Total stockholders' equity 24,321,298 22,376,373 Total liabilities and stockholders' equity $ 26,026,001 $ 27,977,227 See accompanying notes to unaudited consolidated financial statements. 3 Index YP CORP. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months ended March 31, Six Months ended March 31, 2007 2006 2007 2006 Net revenues $ 6,106,544 $ 7,997,623 $ 13,230,227 $ 15,045,024 Cost of services 782,198 586,890 1,609,007 1,123,861 Gross profit 5,324,346 7,410,733 11,621,220 13,921,163 Operating expenses: General and administrative expenses 3,310,578 4,081,619 6,781,364 8,237,470 Sales and marketing expenses 1,108,760 3,207,315 3,194,793 5,957,802 Litigation and related expenses (200,718 ) (10,062 ) (200,718 ) 161,804 Total operating expenses 4,218,620 7,278,872 9,775,439 14,357,076 Operating income (loss) 1,105,726 131,861 1,845,781 (435,913 ) Other income (expense): Interest income 86,463 50,878 164,697 90,514 Other income (expense) (1,310 ) 4,562 13,755 (12,117 ) Total other income (expense) 85,153 55,440 178,452 78,397 Income (loss) before income taxes 1,190,879 187,301 2,024,233 (357,516 ) Income tax benefit (provision) (564,617 ) (57,303 ) (912,773 ) 160,422 Net income (loss) $ 626,262 $ 129,998 $ 1,111,460 $ (197,094 ) Net income (loss) per common share: Basic $ 0.01 $ - $ 0.02 $ - Diluted $ 0.01 $ - $ 0.02 $ - Weighted average common shares outstanding: Basic 45,700,242 44,716,622 45,614,253 44,801,024 Diluted 48,027,656 45,403,761 47,808,716 45,273,319 See accompanying notes to unaudited consolidated financial statements. 4 Index YP
